Exhibit 10

COURIER CORPORATION
COURIER COMPANIES, INC.
COURIER FOREIGN SALES CORPORATION LIMITED
COURIER KENDALLVILLE, INC.
COURIER PROPERTIES, INC.
NATIONAL PUBLISHING COMPANY
COURIER NEW MEDIA, INC.
BOOK-MART PRESS, INC.
DOVER PUBLICATIONS, INC.
RESEARCH & EDUCATION ASSOCIATION, INC.
MOORE-LANGEN PRINTING COMPANY, INC.
FEDERAL MARKETING CORP.

Dated as of:  May 11, 2006

Citizens Bank of Massachusetts (successor
to State Street Bank and Trust Company),
   Individually and as Agent
28 State Street
Boston, Massachusetts  02109

KeyBank National Association
286 Water Street
Augusta, Maine 04332

Sovereign Bank (a federal savings bank)
75 State Street
Boston, Massachusetts  02109

Re:         Amendment No. 3 to Amended and Restated Revolving Credit Agreement

Ladies and Gentlemen:

We refer to the Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003 (as amended, the “Agreement”), among COURIER CORPORATION, COURIER
COMPANIES, INC., COURIER FOREIGN SALES CORPORATION LIMITED, COURIER
KENDALLVILLE, INC., COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY,
COURIER NEW MEDIA, INC., BOOK-MART PRESS, INC., DOVER PUBLICATIONS, INC.,
RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN PRINTING COMPANY, INC. and
FEDERAL MARKETING CORP. (each a “Borrower” and collectively the “Borrowers”),


--------------------------------------------------------------------------------




CITIZENS BANK OF MASSACHUSETTS, in its capacity as a Bank (“Citizens”),
SOVEREIGN BANK, in its capacity as a Bank (“Sovereign”), KEYBANK NATIONAL
ASSOCIATION, in its capacity as a Bank (“Key”; and together with Citizens and
Sovereign, the “Banks”), FLEET NATIONAL BANK, in its capacity as a Bank
(“Fleet”) and CITIZENS BANK OF MASSACHUSETTS, in its capacity as agent for the
Banks and Fleet (the “Agent”).

Terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Agreement, shall have the same respective
meanings herein as therein.

We have requested you to make certain amendments to the Agreement. You have
advised us that you are prepared and would be pleased to make the amendments so
requested by us on the condition that we join with you in this Amendment.

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

ARTICLE I

AMENDMENTS TO AGREEMENT

Effective as of May 11, 2006, the Agreement is amended as follows:

(a)                                  The term “Loan Documents” shall, wherever
used in the Agreement or any of the other Loan Documents, be deemed to also mean
and include Amendment No. 3 to Amended and Restated Revolving Credit Agreement,
the Citizens Allonge, the Key Allonge, the Sovereign Allonge and the Citizens SL
Allonge.

(b)                                 The Borrowers having informed the Agent and
the Banks that Moore-Langen Printing Company, Inc., an Indiana corporation,
(“M-L”) and Federal Marketing Corp., a New Jersey corporation, (“FMC”) are each
a Subsidiary, the term “Borrower” or “Borrowers” shall, wherever used in any of
the Loan Documents, be deemed to also mean and include M-L and FMC. It is the
express understanding and intention of the parties hereto that M-L and FMC shall
hereafter be entitled to make borrowings in accordance with the terms and
conditions of the Agreement, and shall hereafter be bound, on a joint and
several basis, by all of the terms and conditions of the Agreement, and all of
the Obligations of the Borrowers under (and as defined in) the Agreement, as if
each were an original signatory thereto, including, without limitation, the
representations, warranties and covenants contained therein and the obligation
to repay all amounts owing under the Agreement and the Notes in accordance with
the respective terms thereof.

2


--------------------------------------------------------------------------------




 

(c)           Section 1.1.63 of the Agreement is amended to read in its entirety
as follows:

“1.1.63  “Revolving Loan Maturity Date” means March 31, 2009.”

(d)           Section 1.1.64 of the Agreement is amended to read in its entirety
as follows:

“1.1.64  “Revolving Loan Maximum Amount” means $60,000,000.”

(e)                                  Exhibits A-1 and A-2 to the Agreement are
each amended: (i) by adding M-L and FMC as new signatories and Borrowers
thereunder for all purposes thereof, (ii) by deleting the reference to
“March 31, 2008” and inserting in place thereof the following:  “March 31,
2009”, and (iii) in the case of Exhibit A-1 only, by deleting each reference to
“$15,000,000” or “FIFTEEN MILLION DOLLARS ($15,000,000)”, as the case may be,
and inserting in place thereof the following:  “$20,000,000” or “TWENTY MILLION
DOLLARS ($20,000,000)”, as the case may be.”

(f)                                    Exhibit F to the Agreement is amended by
inserting the following with respect to M-L and FMC:

“Name

 

Place of Incorporation

 

Address

 

Jurisdictions

Moore-Langen Printing Company, Inc.

 

Indiana

 

200 Holman Street
Terre Haute, IN 47802

 

Indiana

 

 

 

 

 

 

 

Federal Marketing Corp.

 

New Jersey

 

24 Park Way
Upper Saddle River, NJ 07458

 

New Jersey”

 

ARTICLE II

AMENDMENT TO REVOLVING CREDIT NOTES

Effective as of May 11, 2006, the Revolving Credit Notes to Citizens, Key and
Sovereign are each amended as set forth in the Allonges respectively attached
hereto as Annexes 1-3. In addition, the Swing Line Note to Citizens is amended
as set forth in the Allonge attached hereto as Annex 4.

3


--------------------------------------------------------------------------------




 

ARTICLE III

CONDITIONS PRECEDENT TO AMENDMENT NO. 3

This Amendment shall become and be effective as of the date hereof, but only if
it shall have been signed by the Borrowers, the Agent and the Banks, and if the
Allonges attached hereto as Annexes 1-4 shall have been signed by the Borrowers.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrowers jointly and severally represent and warrant to you as follows:

(a)  Representations in Agreement. Each of the representations and warranties
made by the Borrowers in the Agreement was true, correct and complete when made
and is true, correct and complete on and as of the date hereof with the same
full force and effect as if each of such representations and warranties had been
made by the Borrowers on the date hereof and in this Amendment (except to the
extent that such representations and warranties relate expressly to an earlier
date).

(b)  No defaults or Events of Default. No Event of Default, or any event which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default, exists on the date of this Amendment (after giving effect to
all of the arrangements and transactions contemplated by this Amendment).

(c)  Binding Effect of Documents. This Amendment and each Allonge in the form
attached hereto has been duly authorized, executed and delivered to you by the
Borrowers and is in full force and effect as of the date hereof, and the
agreements and obligations of the Borrowers contained herein and therein
constitute the joint and several, and legal, valid and binding obligations of
the Borrowers enforceable against the Borrowers in accordance with their
respective terms.

ARTICLE V

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Agreement and each of the Loan Documents shall remain unmodified, and the
Agreement and each of the Loan Documents, as

4


--------------------------------------------------------------------------------




amended and supplemented by this Amendment, are confirmed as being in full force
and effect.

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement among you and the undersigned.

 

Very truly yours,

 

 

 

 

 

The Borrowers:

 

 

 

 

 

COURIER CORPORATION

 

 

COURIER COMPANIES, INC.

 

 

COURIER FOREIGN SALES CORPORATION

 

 

LIMITED

 

 

COURIER KENDALLVILLE, INC.

 

 

COURIER PROPERTIES, INC.

 

 

NATIONAL PUBLISHING COMPANY

 

 

COURIER NEW MEDIA, INC.

 

 

BOOK-MART PRESS, INC.

 

 

DOVER PUBLICATIONS, INC.

 

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

MOORE-LANGEN PRINTING

 

 

COMPANY, INC.

 

 

FEDERAL MARKETING CORP.

 

 

 

 

 

 

 

By:

 

/s/ Lee Cochrane

 

 

 

 

Name: Lee Cochrane

 

 

 

 

Title:Vice President and Treasurer

 

5


--------------------------------------------------------------------------------




 

The foregoing Amendment is hereby accepted by the undersigned as of May 11,
2006.

 

The Banks:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

By:

 

/s/  Michael D. Elwell

 

 

 

Name: Michael D. Elwell

 

 

 

Title:   Vice President

 

 

KEYBANK NATIONAL ASSOCIATION

 

By:

 

/s/  Mitchell B. Feldman

 

 

 

Name: Mitchell B. Feldman

 

 

 

Title:   SVP

 

 

SOVEREIGN BANK (a federal savings bank)

 

By:

 

/s/  Penny Garver

 

 

 

Name: Penny Garver

 

 

 

Title:   Senior Vice President

 

 

The  Agent:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

By:

 

/s/  Michael D. Elwell

 

 

 

Name: Michael D. Elwell

 

 

 

Title:   Vice President

 

6


--------------------------------------------------------------------------------


Annex 1

ALLONGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000.00                                                                      
Dated as of:  May 11, 2006

This Allonge is made by COURIER CORPORATION, COURIER COMPANIES, INC., COURIER
FOREIGN SALES CORPORATION LIMITED, COURIER KENDALLVILLE, INC., COURIER
PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
BOOK-MART PRESS, INC., MASSACHUSETTS NATIONAL PUBLISHING BUSINESS TRUST, DOVER
PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC. and FEDERAL MARKETING CORP. (collectively, the
“Borrowers”), to that certain Amended and Restated Revolving Credit Note dated
March 31, 2003, in the face amount of $15,000,000 (as amended, the “Note”),
executed and delivered by the Borrowers to Citizens Bank of Massachusetts
(successor to State Street Bank and Trust Company) (the “Bank”), pursuant to the
terms of an Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003, among the Borrowers, the Bank, KeyBank National Association,
Sovereign Bank and Citizens Bank of Massachusetts (successor to State Street
Bank and Trust Company), as Agent (as amended, the “Loan Agreement”).

Effective on the day and year first above written, Moore-Langen Printing
Company, Inc. and Federal Marketing Corp. shall each be added as a Borrower and
signatory to the Note, and shall hereafter be bound, on a joint and several
basis, by all of the terms and conditions contained therein.

Effective on the day and year first above written, and without prejudice to
Section 2.4.3 of the Loan Agreement, the Revolving Loan Maturity Date shall be
extended to March 31, 2009.

Effective on the day and year first above written, each reference in the Note to
“$15,000,000” or “FIFTEEN MILLION DOLLARS ($15,000,000)” shall be changed to
“$20,000,000” or “TWENTY MILLION DOLLARS ($20,000,000)”, as applicable.

The Borrowers hereby confirm their joint and several promise to pay as set forth
in the Note, and all other terms and conditions of the Note, as modified by this
Allonge.

All capitalized terms used herein but not defined herein shall have the same
meaning as set forth in the Note.

This Allonge shall become part of the Note, and although it is the intent of the
parties that this Allonge be affixed to the Note, this Allonge shall continue in
full force and effect even if it has not been so affixed.

A1-1


--------------------------------------------------------------------------------




Executed as a sealed instrument as of the date first above written.

The Borrowers:

 

 

 

COURIER CORPORATION

 

COURIER COMPANIES, INC.

 

COURIER FOREIGN SALES CORPORATION LIMITED

 

COURIER KENDALLVILLE, INC.

 

COURIER PROPERTIES, INC.

 

NATIONAL PUBLISHING COMPANY

 

COURIER NEW MEDIA, INC.

 

BOOK-MART PRESS, INC.

 

DOVER PUBLICATIONS, INC.

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

MOORE-LANGEN PRINTING COMPANY, INC.

 

FEDERAL MARKETING CORP.

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Name: Lee Cochrane

 

 

Title:Vice President and Treasurer

 

A1-2


--------------------------------------------------------------------------------


Annex 2

ALLONGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000.00                                                                      
Dated as of:  May 11, 2006

This Allonge is made by COURIER CORPORATION, COURIER COMPANIES, INC., COURIER
FOREIGN SALES CORPORATION LIMITED, COURIER KENDALLVILLE, INC., COURIER
PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
BOOK-MART PRESS, INC., MASSACHUSETTS NATIONAL PUBLISHING BUSINESS TRUST, DOVER
PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC. and FEDERAL MARKETING CORP. (collectively, the
“Borrowers”), to that certain Amended and Restated Revolving Credit Note dated
March 31, 2003, in the face amount of $15,000,000 (as amended, the “Note”),
executed and delivered by the Borrowers to KeyBank National Association (the
“Bank”) pursuant to the terms of an Amended and Restated Revolving Credit
Agreement, dated as of March 31, 2003, among the Borrowers, the Bank, Sovereign
Bank and Citizens Bank of Massachusetts (successor to State Street Bank and
Trust Company), Individually and as Agent (as amended, the “Loan Agreement”).

Effective on the day and year first above written, Moore-Langen Printing
Company, Inc. and Federal Marketing Corp. shall each be added as a Borrower and
signatory to the Note, and shall hereafter be bound, on a joint and several
basis, by all of the terms and conditions contained therein.

Effective on the day and year first above written, and without prejudice to
Section 2.4.3 of the Loan Agreement, the Revolving Loan Maturity Date shall be
extended to March 31, 2009.

Effective on the day and year first above written, each reference in the Note to
“$15,000,000” or “FIFTEEN MILLION DOLLARS ($15,000,000)” shall be changed to
“$20,000,000” or “TWENTY MILLION DOLLARS ($20,000,000)”, as applicable.

The Borrowers hereby confirm their joint and several promise to pay as set forth
in the Note, and all other terms and conditions of the Note, as modified by this
Allonge.

All capitalized terms used herein but not defined herein shall have the same
meaning as set forth in the Note.

This Allonge shall become part of the Note, and although it is the intent of the
parties that this Allonge be affixed to the Note, this Allonge shall continue in
full force and effect even if it has not been so affixed.

A2-1


--------------------------------------------------------------------------------




Executed as a sealed instrument as of the date first above written.

The Borrowers:

 

 

 

COURIER CORPORATION

 

COURIER COMPANIES, INC.

 

COURIER FOREIGN SALES CORPORATION LIMITED

 

COURIER KENDALLVILLE, INC.

 

COURIER PROPERTIES, INC.

 

NATIONAL PUBLISHING COMPANY

 

COURIER NEW MEDIA, INC.

 

BOOK-MART PRESS, INC.

 

DOVER PUBLICATIONS, INC.

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

MOORE-LANGEN PRINTING COMPANY, INC.

 

FEDERAL MARKETING CORP.

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Name: Lee Cochrane

 

 

Title:Vice President and Treasurer

 

A2-2


--------------------------------------------------------------------------------


Annex 3

ALLONGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE

$20,000,000.00                                                                      
Dated as of:  May 11, 2006

This Allonge is made by COURIER CORPORATION, COURIER COMPANIES, INC., COURIER
FOREIGN SALES CORPORATION LIMITED, COURIER KENDALLVILLE, INC., COURIER
PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
BOOK-MART PRESS, INC., MASSACHUSETTS NATIONAL PUBLISHING BUSINESS TRUST, DOVER
PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC. and FEDERAL MARKETING CORP. (collectively, the
“Borrowers”), to that certain Amended and Restated Revolving Credit Note dated
March 31, 2003, in the face amount of $15,000,000 (as amended, the “Note”),
executed and delivered by the Borrowers to Sovereign Bank (the “Bank”) pursuant
to the terms of an Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003, among the Borrowers, the Bank, KeyBank National Association and
Citizens Bank of Massachusetts (successor to State Street Bank and Trust
Company), Individually and as Agent (as amended, the “Loan Agreement”).

Effective on the day and year first above written, Moore-Langen Printing
Company, Inc. and Federal Marketing Corp. shall each be added as a Borrower and
signatory to the Note, and shall hereafter be bound, on a joint and several
basis, by all of the terms and conditions contained therein.

Effective on the day and year first above written, and without prejudice to
Section 2.4.3 of the Loan Agreement, the Revolving Loan Maturity Date shall be
extended to March 31, 2009.

Effective on the day and year first above written, each reference in the Note to
“$15,000,000” or “FIFTEEN MILLION DOLLARS ($15,000,000)” shall be changed to
“$20,000,000” or “TWENTY MILLION DOLLARS ($20,000,000)”, as applicable.

The Borrowers hereby confirm their joint and several promise to pay as set forth
in the Note, and all other terms and conditions of the Note, as modified by this
Allonge.

All capitalized terms used herein but not defined herein shall have the same
meaning as set forth in the Note.

This Allonge shall become part of the Note, and although it is the intent of the
parties that this Allonge be affixed to the Note, this Allonge shall continue in
full force and effect even if it has not been so affixed.

A3-1


--------------------------------------------------------------------------------




Executed as a sealed instrument as of the date first above written.

 

The Borrowers:

 

 

 

 

 

COURIER CORPORATION

 

 

COURIER COMPANIES, INC.

 

 

COURIER FOREIGN SALES CORPORATION

 

 

  LIMITED

 

 

COURIER KENDALLVILLE, INC.

 

 

COURIER PROPERTIES, INC.

 

 

NATIONAL PUBLISHING COMPANY

 

 

COURIER NEW MEDIA, INC.

 

 

BOOK-MART PRESS, INC.

 

 

DOVER PUBLICATIONS, INC.

 

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

MOORE-LANGEN PRINTING

 

 

  COMPANY, INC.

 

 

FEDERAL MARKETING CORP.

 

By:

/s/ LEE COCHRANE

 

 

Name: Lee Cochrane

 

 

Title:   Vice President and Treasurer

 

A3-2


--------------------------------------------------------------------------------


Annex 4

ALLONGE TO SWING LINE NOTE

$15,000,000.00

Dated as of: May 11, 2006

 

This Allonge is made by COURIER CORPORATION, COURIER COMPANIES, INC., COURIER
FOREIGN SALES CORPORATION LIMITED, COURIER KENDALLVILLE, INC., COURIER
PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
BOOK-MART PRESS, INC., MASSACHUSETTS NATIONAL PUBLISHING BUSINESS TRUST, DOVER
PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC. and FEDERAL MARKETING CORP. (collectively, the
“Borrowers”), to that certain Swing Line Note dated March 31, 2003, in the face
amount of $15,000,000 (as amended, the “Note”), executed and delivered by the
Borrowers to Citizens Bank of Massachusetts (successor to State Street Bank and
Trust Company) (the “Bank”), pursuant to the terms of an Amended and Restated
Revolving Credit Agreement, dated as of March 31, 2003, among the Borrowers, the
Bank, KeyBank National Association, Sovereign Bank and Citizens Bank of
Massachusetts (successor to State Street Bank and Trust Company), as Agent (as
amended, the “Loan Agreement”).

Effective on the day and year first above written, Moore-Langen Printing
Company, Inc. and Federal Marketing Corp. shall each be added as a Borrower and
signatory to the Note, and shall hereafter be bound, on a joint and several
basis, by all of the terms and conditions contained therein.

Effective on the day and year first above written, and without prejudice to
Section 2.4.3 of the Loan Agreement, the Revolving Loan Maturity Date shall be
extended to March 31, 2009.

The Borrowers hereby confirm their joint and several promise to pay as set forth
in the Note, and all other terms and conditions of the Note, as modified by this
Allonge.

All capitalized terms used herein but not defined herein shall have the same
meaning as set forth in the Note.

This Allonge shall become part of the Note, and although it is the intent of the
parties that this Allonge be affixed to the Note, this Allonge shall continue in
full force and effect even if it has not been so affixed.

A4-1


--------------------------------------------------------------------------------




Executed as a sealed instrument as of the date first above written.

The  Borrowers:

 

 

 

 

COURIER CORPORATION
COURIER COMPANIES, INC.
COURIER FOREIGN SALES CORPORATION LIMITED
COURIER KENDALLVILLE, INC.
COURIER PROPERTIES, INC.
NATIONAL PUBLISHING COMPANY
COURIER NEW MEDIA, INC.
BOOK-MART PRESS, INC.
DOVER PUBLICATIONS, INC.
RESEARCH & EDUCATION ASSOCIATION,  INC.
MOORE-LANGEN PRINTING COMPANY, INC.
FEDERAL MARKETING CORP.

 

 

 

 

By:

 /s/ LEE COCHRANE

 

 

Name: Lee Cochrane

 

 

Title: Vice President and Treasurer

 

A4-2


--------------------------------------------------------------------------------